Citation Nr: 0503230	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  01-02 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that granted the veteran's claim for service 
connection for post-traumatic stress disorder (PTSD) and 
awarded a 30 percent disability evaluation.  In September 
2001, the veteran testified at a hearing at the RO before the 
undersigned.  In October 2003, the Board remanded the 
veteran's claim to the RO for further evidentiary 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As noted above, in October 2003, the Board remanded the 
veteran's claim to the RO to afford him the opportunity to 
undergo a VA examination to assess the current severity of 
his service-connected post-traumatic stress disorder (PTSD).  
That examination was performed in June 2004 and the case was 
returned to the Board.  However, in January 2005, prior to 
the Board's appellate review of the veteran's claim, the AMC 
received an electronic message from the Director of Mental 
Health Service at the VA medical center at which the veteran 
was examined.  The director said that his personal review of 
the June 2004 VA examination report found "many errors and 
[the report] should not be considered as a valid 
interview/outcome"; the director said he noted his finding 
in the veteran's medical record.  Further, the director 
proposed that the veteran be re-examined by another VA 
examiner.  Thus, in the interest of due process, the Board 
believes that the veteran's claim file should be remanded to 
the RO to afford him the opportunity to undergo another VA 
examination to assess the current severity of his service-
connected PTSD.  

Further, there appear to be some pertinent medical records 
that are not yet associated with the claims file.  In an 
April 2004 written statement, the veteran said VA 
hospitalized him for treatment of his PTSD from March to 
April 2004 at the VA hospital in Dublin, Georgia.  See Dunn 
v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Here, the record suggests that additional 
VA medical evidence might be available that is not before the 
Board at this time.  

Finally, a June 2002 letter from the Social Security 
Administration (SSA) indicates that the veteran was awarded 
disability benefits effective from June 2001.  The U.S. Court 
of Appeals for Veterans Claims (Court) has held that, where 
VA has notice that the veteran is receiving disability 
benefits from SSA, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Further, in Tetro v. Gober, 14 
Vet. App. 110 (2000), the Court held that VA has the duty to 
request information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro v. Gober, 
supra.  Accordingly, the veteran's SSA records should be 
obtained in connection with his increased rating claim.

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir. 2003).  

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, and the General Counsel precedent opinion, 
demands that this case be REMANDED to the RO for the 
following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  Such notice 
should specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, and of 
the appropriate time limitation within which 
to submit any evidence or information.

2.	The RO should contact the Social Security 
Administration and request copies of the 
administrative decision and all medical 
records considered in the veteran's claim for 
SSA disability benefits awarded in 2002 (and 
any subsequent disability determination 
evaluations).  All records obtained should be 
associated with the claims file.

3.	The veteran should be requested to provide the 
names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorder at issue since November 2003.  The RO 
should then request all pertinent medical 
records from these medical providers.  In any 
event, the RO should specifically obtain all 
records associated with the veteran's 
treatment for PTSD at the VA hospital in 
Dublin, Georgia, for the period from March to 
April 2004.

4.	Then, the RO should arrange for a VA 
psychiatric examination of the veteran to 
determine the current severity of his service-
connected post-traumatic stress disorder.  All 
indicated tests and studies should be 
completed and all clinical studies should be 
reported in detail.  1) The examiner should 
indicate, with respect to each of the 
psychiatric symptoms identified, whether such 
symptom is a symptom of the veteran's service-
connected PTSD.  2) The examiner should also 
provide an opinion concerning the degree of 
social and industrial impairment resulting 
from the veteran's service-connected PTSD, 
including whether the disorder interferes with 
his ability to work and/or renders him 
unemployable.  3) To the extent possible, the 
manifestations of the service- connected PTSD 
should be distinguished from those of any 
other mental disorder found to be present.  4) 
The examiner is specifically requested to 
include in the diagnostic formulation an Axis 
V diagnosis (Global Assessment of Functioning 
Scale) consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (4th. 
ed. revised, 1994) and an explanation of what 
the assigned score represents.   In 
particular, the examiner is requested to 
review and reconcile the veteran's divergent 
GAF scores as represented on the July 2000 VA 
examination report (GAF 50) and Dr. Christy's 
September 2001 treatment summary (GAF 35-45).  
The rationale for all opinions expressed 
should be provided. The claims folder should 
be made available to the examiner for review 
prior to the examination and the examination 
report should indicate whether the medical 
records were reviewed
 
5.	Thereafter, the RO should readjudicate the 
veteran's claim for an initial rating in 
excess of 30 percent for PTSD.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice 
of all relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the September 2004 SSOC.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




